UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-52408 EMERGING MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 13-1026995 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1809 E. BROADWAY ST., SUITE 175, OVIEDA, FLORIDA (Address of principal executive offices) (Zip Code) (806) 688-9697 (Registrant's Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of August 1, 2010, there were 18,553,000 shares of Common Stock, $0.001 par value, outstanding. Emerging Media Holdings, Inc. and Subsidiaries Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009(unaudited) 2 Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Comprehensive Income for the Six and Three Months ended June 30, 2010 and 2009 (Unaudited) 4 Consolidated Statement of Stockholders' Equity for the Period Ended June 30, 2010 (Unaudited) 5 Statement of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 6-7 Notes to Unaudited Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION 26 Item 6. Exhibits. 26 Signatures 26 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2009. The results of operations for the six and three months ended June 30, 2010 and 2009 are not necessarily indicative of the results for the entire fiscal year or for any other period. -1- EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS June 30, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Accounts receivable - net of allowance for doubtful accounts of $204,000 and $246,000 Inventories Employee receivables and other current assets Total Current Assets Property, plant and equipment, net Restricted cash Intangible assets - net Goodwill TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Notes payable $ $ Accounts payable Accrued expenses Capitalized lease obligations Customer deposits Total Current Liabilities LONG-TERM LIABILITIES: Notes payable - less current portion above - Capitalized lease obligations - less current portion above Total Long-Term Liabilities TOTAL LIABILITIES Commitments and Contingencies - - EQUITY: Emerging Media Holdings Inc. and Subsidiaries Stockholders' Equity: Common stock, $.001 par value, 100,000,000 shares authorized; 18,553,000 and 17,303,000 shares issued at June 30, 2010 and December 31, 2009 Additional paid-in-capital Retained earnings (deficit) ) Accumulated other comprehensive income (loss) ) ) Less: Cost of common stock in treasury, 9,800 shares ) ) Total Emerging Media Holdings Inc. and Subsidiaries Stockholders' Equity: Noncontrolling interest Total Equity TOTAL LIABILITIES AND EQUITY $ $ See notes to unaudited consolidated financial statements -2- EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Six Months Ended June 30, For The Three Months Ended June 30, Revenues $ Costs and expenses: Cost of sales Selling, general and administrative expenses Income (loss) from operations ) Other income (expense): Interest expense - ) - ) Other income (principally interest income) Gain on sale of fixed assets - Earnings (loss) from continuing operations before ) provision for income taxes Provision for income taxes - Earnings (loss) from continuing operations ) Discontinued operations (Note 18): Loss from operations of SC Genesis International S.A. ) - ) - Net earnings (loss) ) ) Less: Net earnings (loss) attributable to the noncontrolling interest ) - ) - Net earnings (loss) attributable to Emerging Media Holdings, Inc. and Subsidiaries $ ) $ $ ) $ Earnings (loss) per common share: Earnings (loss) per common share attributable to Emerging Media Inc. and Subsidiaries common shareholders from continuing operations - basic $ ) $ $ $ Earnings (loss) per common share attributable to Emerging Media Inc. and Subsidiaries common shareholders from discontinued operations - basic $ ) $ $ ) $ Earnings (loss) per common share attributable to Emerging Media Inc. and Subsidiaries common shareholders from continuing operations - diluted $ ) $ $ $ Earnings (loss) per common share attributable to Emerging Media Inc. and Subsidiaries common shareholders from discontinued operations - diluted $ ) $ $ ) $ Weighted average common shares - basic Weighted average common shares - diluted See notes to unaudited consolidated financial statements -3- EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) For The Six Months Ended June 30, Net earnings (loss) $ ) $ Other comprehensive income (loss) - net of tax: Currency translation adjustment ) Comprehensive income (loss) ) ) Comprehensive income (loss) attributable to noncontrolling interest ) - Comprehensive income (loss) attributable to Emerging Media Inc. and Subsidiaries $ ) $ ) See notes to unaudited consolidated financial statements -4- EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY (Unaudited) Accumulated Preferred Stock Common Stock Retained Other Comprehensive Number of Number of Additional Paid Earnings Comprehensive Treasury Noncontrolling Total Income Shares Amount Shares Amount In Capital (Deficit) Income (Loss) Stock Interest Balance, January 1, 2009 $ ) $
